To compel allowance of plea in abatement.
Denied April 22, 1892, with costs.
In an action of assumpsit in which relator was defendant, he •demanded a bill of particulars. A paper purporting to be such was served. Defendant regarding the bill as insufficient, failed to plead and his default was entered and made absolute. Defendant afterwards filed a plea in abatement, adding a plea of the general issue with notice of the-statute of limitations. Subsequently defendant moved to set aside the default.
The court granted the motion, allowed defendant’s plea of the general issue to stand, but refused to allow the plea in abatement.